Citation Nr: 1756244	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a temporary total rating based on left knee surgery necessitating convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran had active service from September 1979 to August 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Boise, Idaho Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2016, the Board denied the claim for temporary total rating based on left knee surgery.  The Veteran appealed the October 2016 Board decision to the United States Court of Appeals for Veterans Claims.  In August 2017, the Court granted a Joint Motion for Remand , vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  


REMAND

The Veteran contends that he is entitled to an award of temporary total disability benefits based on left knee surgery necessitating convalescence under 38 C.F.R. § 4.30 (2017).  According to the private medical evidence, that the Veteran underwent total knee replacement surgery of the left knee in January 2011 as a result of severe osteoarthritis.  

Prior to that total knee replacement, the Veteran was service-connected for status post meniscectomy of the left knee.  The Veteran asserts that left knee osteoarthritis is a part of the service-connected status post meniscectomy of the left knee.

In March 2011, a VA examiner opined that the Veteran's osteoarthritis was not caused by or related to the service-connected left knee disability and that the Veteran's left knee osteoarthritis was more likely related to his history of being overweight.  However, the examiner noted that the Veteran's early meniscus operation was known to significantly increase wear patterns in the knees, causing degeneration before its time.  The Board previously found that opinion to be contradictory and remanded the claim for a new examination and opinion.  

At a March 2015 VA examination, the examiner opined that the osteoarthritis of the Veteran's left knee which led to the total knee replacement was not caused by the service-connected residuals of partial excision of the anterior horn of the medial meniscus.  The examiner explained that the prior meniscal surgery occurred in 1989, and multiple evaluations after that surgery showed that the remaining medial meniscus was in good condition without evidence of significant medial or lateral joint space loss.  The examiner noted that radiographs as late as November 2008 did not show significant joint space loss.  The examiner commented that a left knee arthroscopy from May 2008 showed a healthy-appearing medial meniscus without evidence of loss of articular surface involving the medial tibiofemoral joint.  Although the May 2008 arthroscopy showed degeneration in the lateral meniscus and patellofemoral articulation, the examiner stated that those findings could not be attributed to the partial medial menisectomy for which the Veteran was service-connected.  The examiner noted that the Veteran had a subsequent acute left knee injury which was less likely than not attributable to the residuals of the partial medial meniscectomy which resulted in significant injury to the lateral components of the left knee.  The examiner opined that those disruptions would be expected to result in instability and acceleration of degenerative change in the joint.  Radiographically, the Veteran had marked progression of the lateral tibiofemoral degenerative disease after the acute injury.

The examiner further opined that the service-connected residuals of the partial medial meniscectomy could not be said to be the primary causation of the disease and intractable pain that led to the Veteran's total knee arthroplasty.  The examiner acknowledged that partial meniscectomy may result in acceleration of degeneration of the associated tibiofemoral joint, but he found no evidence that this occurred in the Veteran.  The examiner found that the objective evidence of record argued against any such conclusion, because of the normal appearance of the medial tibiofemoral joint on direct visualization by arthroscopy in May 2008 and plain radiographs from November 2008.  The examiner stated that any significant joint derangement attributable to the results of partial medial meniscectomy would have been expected to result in significant findings on direct visualization in May 2008.  The absence of those findings on direct visualization indicated that the original procedure had minimal if any contribution to the subsequent disease that led to the total knee replacement.  

The examiner also acknowledged that the May 2008 arthroscopy showed patellofemoral disease and lateral tibiofemoral compartment disease, but felt that those were not attributable to the service-connected residuals of partial medial meniscectomy.  The examiner opined that those degenerative changes occurred independent of the service-connected partial medial meniscectomy.  Finally, the examiner noted that obesity is a well-established major contributor to the development of degenerative joint disease of weightbearing joints, and the Veteran struggled with obesity for many years.  The examiner stated that the combination of obesity and a traumatic injury to the joint in 2008 were the primary causes of the Veteran's total knee replacement.  The examiner further opined that the Veteran's left knee osteoarthritis was not aggravated by the service-connected residuals of a partial medial meniscectomy.  The examiner found that there was no evidence that the partial medial meniscectomy of 1989 contributed in any substantial way to the osteoarthritis that led to the knee replacement.

In the August 2017 Joint Motion, the parties agreed that the opinion of the March 2015 VA examiner to be inadequate.  The parties noted that the Veteran had consistently reported that his service-connected left knee disability caused his left knee to give out, and the parties agreed that the March 2015 examination report left open the question of whether the symptoms of instability or weakness led to the later, additional left knee injury and subsequent total knee replacement.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the concerns expressed in the Joint Motion, the Board finds that an addendum opinion should be obtained from the March 2015 VA examiner to clarify what relationship, if any, there was between the service-connected residuals of a partial left knee medial meniscectomy and subsequent reported instability.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him regarding this claim.  The physician should note the review of the claims file and prior opinion in the report.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected residuals of a partial left knee medial meniscectomy led to reported post-service instability and weakness immediately following service through subsequent surgeries.  If so, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that symptoms of knee instability or weakness attributable to the partial left knee medial meniscectomy led to the later, additional left knee injury and subsequent total knee replacement.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee surgery was due to or the result of or caused by the service-connected left knee disability.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the left knee disability that caused the left knee surgery was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left knee disability.

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




